Gloria




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     October 7, 2014

                                   No. 04-14-00561-CV

                              Noe GARCIA and Iris Garcia,
                                     Appellants

                                            v.

                                    Gloria GARCIA,
                                        Appellee

                From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. DC-12-335
                       Honorable Ana Lisa Garza, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.      The
appellant’s brief is due on November 4, 2014.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court